DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 cites “gap lengths…  are about 0.23λ or less,” whereas λ is not defined in claims or the specification. In the case where λ is understood to be a wavelength, as is common in the art, the claims have not provided antecedent basis the wavelength that λ represents.
For examination purposes, the λ is assumed to be the wavelength of the operational frequency of the acoustic wave device.
Claim 1 recites the limitation “the acoustic wave” in line 9. There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, “the acoustic wave” will be interpreted as --an acoustic wave--.
	Claims 2-17 are rejected as being dependent upon claim 1.
Claims 8-9 recites the limitation "the first and second edge regions" in lines 2 and 3, respectively. There is insufficient antecedent basis for this limitation in the claim. Claim 2 recites limitations providing for “first and second edge regions,” however claims 8 & 9 are dependent upon claim 1.
For examination purposes, "the first and second edge regions" will be interpreted as --first and second edge regions--.
Claims 10-11 & 15 are further rejected as being dependent upon claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 12-14, & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mimura et al. (US PGPub 20160072475), as cited by applicant, in view of Yamane et al. (US PGPub 20160294361), as cited by applicant, with evidence provided by the teaching reference of Ruile et al. (US PGPub 20130051588) as cited by applicant.
As per claim 1:
Mimura et al. discloses in Fig. 1A-B:
An acoustic wave device comprising: 
a substrate including: 
a convex reverse-velocity surface (slowness surface has a convex shape, para [0036]); 
a piezoelectric film (piezoelectric substrate 2); 
and an IDT electrode (3) disposed on the piezoelectric film; wherein the IDT electrode includes first and second busbars (11 & 12) opposing each other, a plurality of first electrode fingers (13) extending from the first busbar toward the second busbar, and a plurality of second electrode fingers (14) extending from the second busbar toward the first busbar; and gap lengths (region v3) of a first gap between a tip of each of the first electrode fingers and the second busbar and a second gap between a tip of each of the second electrode fingers and the first busbar are about 0.25λ or less (para [0069]), the gap lengths extending in an extension direction of the first and second electrode fingers (as seen in Fig. 1B).
		Mimura et al. does not disclose:
a low acoustic velocity material layer in which a bulk wave having lower velocity than acoustic velocity of a bulk wave propagating in the piezoelectric film propagates; 
and a high acoustic velocity material layer in which a bulk wave having higher velocity than the acoustic velocity of the acoustic wave propagating in the piezoelectric film propagates, the low acoustic velocity material layer being located between the high acoustic velocity material layer and the piezoelectric film;
and gap lengths of a first gap between a tip of each of the first electrode fingers and the second busbar and a second gap between a tip of each of the second electrode fingers and the first busbar are about 0.23λ or less, the gap lengths extending in an extension direction of the first and second electrode fingers.
Yamane et al. discloses in Figs. 1-2:
An elastic wave device ([0274]) comprising a piezoelectric film (7) comprising lithium tantalate ([0012]) wherein the piezoelectric film is part of a multilayer substrate comprising:
An IDT electrode (11) disposed on the piezoelectric film; 
a low acoustic velocity material layer (low acoustic velocity film 6) in which a bulk wave having lower velocity than acoustic velocity of a bulk wave propagating in the piezoelectric film propagates ([0100]); 
and a high acoustic velocity material layer (high acoustic velocity film 5 and support substrate 2, [0095]) in which a bulk wave having higher velocity than the acoustic velocity of the acoustic wave propagating in the piezoelectric film propagates ([0099]), the low acoustic velocity material layer being located between the high acoustic velocity material layer and the piezoelectric film (Fig. 2).
Ruile et al. teaches that slowness is the reciprocal of velocity ([0010]), such that a convex slowness meets the limitation of a convex reverse-velocity surface as described by the applicant.
At the time of filing, it would have been obvious to one of ordinary skill in the art to have replaced the substrate of Mimura et al. with the multilayer substrate of Yamane et al. as an art-recognized alternative Lithium Tantalate film able to provide the same function ([0274]) and further able provide the benefit of confining the energy of the elastic wave as taught by Yamane et al. ([0100]).
It would have been further obvious for the gap lengths to be about 0.23λ or less, as Mimura et al. provides the dimension of about 0.25λ or less, with about 0.23λ or less being within the range indicated by Mimura et al. and further a reduction of the gap as indicated by Mimura et al. being an obvious optimization to provide the benefit of decreasing the size of the resonator, as is well understood in the art, and further to control the capacitance of the resonator between the electrodes and the busbars, as is well understood in the art.

As per claim 2:
Mimura et al. discloses:
In the IDT electrode, an intersecting region in which the first electrode fingers and the second electrode fingers are overlapped with each other in a propagation direction of the acoustic wave includes a central region at a middle portion in the extension direction of the first and second electrode fingers (region V1, [0070]), 
and first and second edge regions on both outer sides of the central region in the extension direction of the first and second electrode fingers (region V2); 
and an acoustic velocity in each of the first and second edge regions is lower than an acoustic velocity in the central region ([0050]).

	As per claim 3:
	Mimura et al. discloses:
widths of the first and second electrode fingers in the first and second edge regions are greater than widths of the first and second electrode fingers in the central region, the widths extending in the propagation direction of the acoustic wave (elongated sections 13a-d & 14a-d, Fig. 1B).

	As per claim 4:
	Mimura et al. discloses:
each of the first and second busbars includes a plurality of openings (15) arrayed side by side in the propagation direction of the acoustic wave, 
portions of the first and second busbars on a side closer to the intersecting region than the openings define first and second thin busbar portions (inner busbar sections 11A and 12A), and portions of the first and second busbars on a side farther away from the intersecting region than the openings define first and second outer busbar portions (outer busbar sections 11C and 12C), the first and second thin busbar portions being connected respectively to the first and second outer busbar portions by connecting portions (interconnecting portions 16) each positioned between the adjacent openings.

	As per claim 5:
	Mimura et al. does not disclose:
the piezoelectric film is made of LiTaO3 and has a thickness of about 3.5λ or smaller.
	Yamane et al. discloses the piezoelectric film is made of LiTaO3 and has a thickness of about 3.5λ or smaller ([0122, 0159, 0163]).
	As a consequence of the combination of claim 1, the piezoelectric film is made of LiTaO3 and has a thickness of about 3.5λ or smaller.
	
	As per claim 6:
Mimura et al. discloses:
the high acoustic velocity material layer is a support substrate made of a high acoustic velocity material (support substrate 2, silicon, [0095]).

	As per claim 7:
	Mimura et al. discloses:
comprising a support substrate that supports the high acoustic velocity material layer (support substrate 2, silicon, [0095]).

	As per claim 12:
	Mimura et al. discloses:
		the piezoelectric film is made of LiTaO3 ([0036]).
	Yamane et al. discloses:
		the piezoelectric film is made of LiTaO3 ([0122, 0159, 0163]).

	As per claim 13:
	Mimura et al. discloses:
Reflectors (4 & 5, Fig. 1A) disposed on the piezoelectric film such that the IDT electrode is disposed therebetween in a propagation direction of the acoustic wave.

	As per claim 14:
the connecting portions are disposed along extensions of respective ones of the first and second electrode fingers in a direction outward from the intersecting region (as seen in Fig. 1B).

	As per claim 17:
Mimura et al. does not disclose:
the low acoustic velocity material layer is made of silicon oxide, silicon oxynitride, or a resin material.
	Yamane et al. discloses the low acoustic velocity material layer is made of silicon oxide, silicon oxynitride, or a resin material ([0100]).

Claim(s) 8, 10-11, & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Mimura et al. (US PGPub 20160072475), in view of Yamane et al. (US PGPub 20160294361), both cited by applicant, as applied to claim 1 above, and further in view of Komatsu et al. (US PGPub 20140001919), as cited by applicant.
The resultant combination discloses the acoustic wave device of claim 1, as rejected above.
As per claim 8:
The resultant combination does not disclose:
first dielectric films defining mass adding films are provided on first and second edge regions.
	Komatsu et al. discloses in Fig. 7A-B:
	An acoustic wave device wherein an acoustic wave resonator comprising first dielectric films (first dielectric films 10) defining mass adding films (first dielectric films 10 have mass, and are thus mass adding films).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the dielectric films of Komatsu et al. to the resultant combination to provide the benefit of suppressing leakage of the main elastic wave into adjacent regions and variation due to manufacturing can be suppressed, as taught by Komatsu et al. ([0127])
	As a consequence of the combination, first dielectric films defining mass adding films are provided on the first and second edge regions.

	As per claim 10:
	The resultant combination does not disclose:
the first dielectric films are further provided on the first and second busbars and over the first and second gaps.
	Komatsu et al. discloses in Figs. 7A-B:
the first dielectric films are further provided on the first and second busbars and over the first and second gaps.
	As a consequence of the combination of claim 8, the first dielectric films are further provided on the first and second busbars and over the first and second gaps.

	As per claim 11:
The resultant combination does not disclose:
a second dielectric film defining a frequency adjustment film is provided on the IDT electrode, and the first dielectric films are provided with the second dielectric film interposed between the IDT electrode and the first dielectric films.
	Komatsu et al. discloses in Fig. 31B:
a second dielectric film (fourth dielectric film 14) defining a frequency adjustment film (by being a film formed over the IDT, it is known in the art to have frequency adjusting properties) is provided on the IDT electrode, and the first dielectric films are provided with the second dielectric film interposed between the IDT electrode and the first dielectric films (as seen in Fig. 31B).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the fourth dielectric film of Komatsu et al. between the IDT and the first dielectric films to provide the benefit of preventing corrosion, disconnection, or the like of the electrode, as taught by Komatsu et al. ([0175]).

	As per claim 15:
The resultant combination does not disclose:
the first dielectric films are made of silicon oxide, tantalum pentoxide, or tellurium oxide.
	Komatsu et al. discloses:
First dielectric films are made of silicon oxide, tantalum pentoxide, or tellurium oxide ([0114]).
	As a consequence of the combination of claim 8, the First dielectric films are made of silicon oxide, tantalum pentoxide, or tellurium oxide ([0114]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Mimura et al. (US PGPub 20160072475), in view of Yamane et al. (US PGPub 20160294361), both cited by applicant, as applied to claim 1 above, and further in view of Ruile et al. (US PGPub 20130051588), as cited by applicant.
The resultant combination discloses the acoustic wave device of claim 1, as rejected above.
As per claim 9:
The resultant combination does not disclose:
metal films defining mass adding films are provided on portions of the first and second electrode fingers, the portions being provided in first and second edge regions.
	Ruile et al. discloses in Fig. 16A-C:
The use of metal films (Hafnium or tantalum films, [0043]) defining mass adding films provided on edge portions of electrode fingers.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the metal films of Ruile et al. to edge portions in edge regions of the first and second electrode fingers to provide the benefit of adjusting the acoustic velocity in the region of the resonator, as taught by Ruile et al. ([0043])

	Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Mimura et al. (US PGPub 20160072475), in view of Yamane et al. (US PGPub 20160294361), both cited by applicant, as applied to claim 1 above, and further in view of Saijo et al. (US PGPub 20160294354).
	The resultant combination discloses the acoustic wave device of claim 1, as rejected above.
	The resultant combination does not disclose:
	the high acoustic velocity material layer is made of Si, SiN, A12O3, Pt, W, or an alloy of Pt or W.
	Saijo et al. discloses:
	An elastic wave device (title) comprising a piezoelectric film of Lithium Tantalate ([0060]), wherein a high acoustic velocity film (4) may be made of SiN, AlN, or aluminum oxide ([0057]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the Aluminum nitride high acoustic velocity layer of the resultant combination with silicon nitride or aluminum oxide, as art-recognized alternative/equivalent materials able to provide the same function as aluminum nitride, as taught by Saijo et al. ([0057]).

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Primary Examiner, Art Unit 2843